Title: Thomas S. Grimké to James Madison, 25 March 1834
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                My Dear Sir 
                            
                            
                                
                                    Charleston
                                
                                 25th March 1834
                            
                        
                        
                        Yours of 6th Jany last has been long reproaching me for permitting it to remain so long unanswerd. Suffer me
                            to say that I scarcely know what leisure time is, at any time of the year; my hands are always so full of professional and
                            private business, besides the claims of religion, benevolence and literature, to which I delight to give a large amount of
                            time. I believe I should be much happier, than I am, if I could devote to such objects all my time. I should regard it as
                            an eminent privilege to do so.
                        Let me return you many thanks for your valuable addition to my Autographic colection. I am truly thankful,
                            for the number you have furnished: and whilst I should have been glad of them, I appreciate too highly those actualy recd.
                            not to offer you my cordial thanks for them.
                        I thank you for your remarks on my 4th of July oration. The error as to Dr Franklin had been suggested
                            before, by my friend and old classmate Mr Jay of Bedford, West Chester New York, and author of the Life of his Father,
                            the Ch. Justice. I regret not so much the error, as the fact, that the Convention should not have acquiesced cheerfully,
                            promptly, unanimously, in the proposition of Dr. F. I was misled by the Note to the Revd Jasper Adams’ Convention Sermon
                            of Feby 1833 on the relation of Chry. to the institutions civil and political of our Country. It never occurred to me a
                            moment to enquire, whether the motion succeeded.
                        Allow me to say frankly, that what you have stated with regard to Chs. Pinckney’s draft of the Constitution
                            only confirms the vehement suspicion I have always had, that he had taken advantage of subsequent lights to lay claim to a
                            model, of which he was not the author. Among us here, he has been always regarded as a man, destitute of the principles of
                            an upright man, of the intigrity of a true patriot, and of the sense of honor of a true gentleman. I have always thought
                            it strange, very strange, that a man, who certainly, never did, or said, or wrote any thing worthy of a leading mind,
                            should have hit upon such an approximation to the Constitution, as his draft affords. May I invite a smile to your face,
                            by an anecdote, which I remember to have heard from Mr. Wm. Loughton Smith. I think it occurred while Mr P. was our
                            Minister at Madrid & Mr S. at Lisbon. The latter seeing in a Madrid paper an advertisment for a Cook, with a N.
                            B. one, who has been for some time with a Bishop, will be preferred, said directly no doubt this is Charles Pinckney’s.
                        The injunction, which you have laid upon me, not to communicate what you have written on the subject of Mr
                            P’s draft, shall be of course observd. Let me inquire, however, whether I am at liberty, as opportunity may offer, to
                            notice the proofs you have mentiond, without adverting to the source, from which, the suggestion came. I cannot but think
                            that justice requires it; the more especially from me, as I have taken pains to present C. P. in this respect in strong
                            relief, as a contrast with the demoralizing politics and antinational and anticonstitutional opinions of his Son Hay L
                            Pinckney, the Successor of Col. Drayton—I send you herewith a copy of the proceedings of the Union Party of this place,
                            in their attempt to arrest the violent proceedings, contemplated by our friends of the upper districts particularly. I
                            agreed to preside only on the condition that the character of the Meeting should be the very reverse of that which
                            prevaild in the other districts. They propose to set the law at defiance; to challenge the
                            State authoritys to attempt to enforce the law; to fling down as they have done, the glove of the warrior; and to rejoice
                            and glory in the opportunity of avenging the injurys and insults, the Nullifiers have heapd upon them. Our great object here has been to interpose the Judiciary between the citizen and the ruler. I
                            am thankful that the Leaders and the people here have been disposed to take this peaceable constitutional method, of
                            bringing the test oath and the Ordinance of the 18th of March 1833, to the bar of Constitutional Law. I am sure you must
                            approve a course, so consistent with the rights and dutys of the Citizen: and whose great object is to preserve protect
                            and defend the Constitution of this State & of the United States. With the highest respect & regard
                        
                        
                            
                                Thos. S. Grimké
                            
                        
                    